Mr. Justice Waterman delivered the opinion of the Court. This was an action of assumpsit, the evidence in which unmistakably showed that the defendants thereto were in debted to appellees in the sum of $373.95, whereupon, the defendants offering no evidence, the court instructed the jury to return a verdict for $373.95. It may be, as is urged by appellant, that immaterial and irrelevant testimony was admitted; but to the relevant and pertinent evidence establishing the plaintiff’s claim, there was no reply, and the jury could not, with due regard to their oath, have rendered any other evidence. The verdict and judgment are merely the conclusion of the law from the proven facts. The judgment is therefore affirmed.